Hill, J.
1. A petition was filed in the superior court of Fulton county on September 18, 1918, against the Peachtree Soda Company, alleging it to be a corporation having an office, agent, and place of business in that county. On September 27, 1918, the plaintiff filed in the same court a petition against the Confectioneries Corporation, alleging that it is a corporation having an office, *780agent, and place of business in said county,” and that it " is owner and operates what is known as Peachtree Soda Company,” and setting up, as the basis of his cause of action, the same facts set forth in the first-mentioned suit. A plea in abatement was filed by the Confectioneries Corporation, upon the ground of the pendency of the first suit at the time of the filing of the second suit. The court did not err in directing a verdict against the plea in abatement.
3. There were no material errors in the charge of the court or in the rulings relative to the admission of evidence.

Judgment affirmed.


Jenicins, P. J., and Stephens, J., concur.